El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
El apelante f-ué declarado culpable del delito de seducción bajo promesa de matrimonio y entre los errores señalados en su alegato existen dos que requieren la revocación de la sentencia por lo que será innecesario considerar los otros.
La primera actuación de la corte que tomamos en consi-deración es que la corte inferior cometió error al instruir al jurado que El Pueblo de Puerto Rico no estaba obligado •a probar que la denunciante era soltera. Tenemos que con-fesar que la corte de distrito estuvo justificada por la juris-prudencia de esta corte al adoptar tal resolución. El Pueblo v. Martínes, 13 D. P. R. 248, fué un caso en el cual esta corte resolvió que existía la presunción de que toda mujer nacía soltera y que la ley presumía que una vez establecido ese estado continuaba hasta que fuese cambiado. La corte sin embargo, también resolvió que la prueba mostraba que la joven era soltera y que el caso tendría que ser confirmado aún cuando la presunción no prevaleciera. En ese caso la joven tenía 17 años de edad.
La regla general de derecho es que todos y cada uno de *22los elementos de nn delito deben ser probados, pero ' aún cuando nos imaginemos casos en los cuales el peso' de la prueba fuera de la incumbencia del acusado, sin embargo la jurisprudencia es clara en el sentido de que en un caso de seducción el becbo de que la mujer es soltera deberá ser probado. People v. Krusick, 28 Pac. Rep. 794, fué un caso en el cual la corte instruyó debidamente al jurado, pero la corte de apelación resolvió' que la sentencia debía ser revo-cada porque no bubo prueba de que la denunciante era. sol-tera. La corte pasa entonces a decir que—
“El hecho de que algunos de los testigos en sus declaraciones al referirse a ella la llamaran, muchacha, joven, señorita, no sumi-nistra prueba alguna de este hecho, (de que no fuera casada.)”
Tales manifestaciones dice la corte, no eran otra cosa que opiniones de los testigos dadas sin llamárseles su aten-ción directamente a este punto en 'discusión (issue) y no hubieran sido admisibles como prueba directa para estable-cerlo, y cita la corte otras autoridades.
En el tomo 3'5 Cyc. página 1345 se dice:
“No se presumirá que la mujer era soltera, sino que el gobierno tiene la obligación de probar ese hecho y hacerlo mediante prueba directa.”'
Yéase también el caso de People v. Weinstock, 140 N. Y. Suppl. 453.
En el caso de State v. Norman, 140 N. W. 815 se resolvió que la prueba era suficiente si los hechos y las circunstan-cias lógicamente sostienen la suposición de soltería, demos-trando también en orden a las dudas que hemos tenido, que era necesario probar por lo menos la soltería. A virtud de todo lo expuesto, no podemos regirnos por el caso de El Pueblo v. Martínes, supra. Como la cuestión es enteramente sencilla, la prueba de soltería deberá siempre presentarse.
El otro, error alegado en este caso por el cual se hace necesario revocar la sentencia es que no hubo- prueba corro-*23llorante de la denunciante de que fuera seducida bajo pro-mesa de matrimonio. Hnbp prneba corroborante de la se-ducción, pero no bnbo ninguna en cnanto a la promesa de matrimonio. A lo sumo, lo más que bay en este caso era la prueba suministrada por el padre y la madre de la joven de que después del acto carnal el acusado les prometió que se casaría con su bija. Sin embargo, la manifestación en cuanto a cualquier promesa anterior becba por el acusado queda enteramente sin corroborar y bemos resuelto que la corroboración de la promesa de matrimonio es tan necesaria como la de la seducción misma. El Pueblo v. Rosario, 25 D. P. R. 725.
Debe revocarse la sentencia apelada y absolverse al acu-sado.

Revocada la sentencia y absuelto el acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutcbison.